DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement FIG.3 is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  While the examiner has been unable to inspect the color content of applicant’s FIG (because the pdf file does not appear in EFS), it is the examiner’s experience that the FIG is pixelated because applicant did not use black (RGB = 000), despite the FIG appearing black to the naked eye.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  The examiner can potentially assist applicant with color conversion, but would need the submitted pdf file. 


Claim Objections
Claims 3, 11, and 14 are objected to because of the following informalities:
In the last line, for improved grammar, the examiner recommends inserting
--occurrence of-- after “until” OR inserting --occurs-- before the period.
Claims 2, 4, and 7 are objected to because of the following informalities:
There is a lack of antecedent basis for all instances of “the executable code”, as this could refer to the code in claim 1, line 2, or claim 1, last line.  The examiner recommends inserting a descriptor prior to “executable” in claim 1, line 2, and before each instance of “executable” in the dependent claims (e.g. “first executable code”).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naccache et al., U.S. Patent No. 7,168,065 (herein referred to as Naccache), in view of Fischer, U.S. Patent Application Publication No. 2010/0310068 A1.
Referring to claim 1, Naccache has taught a computing system comprising:
a) a first storage to store executable code comprising a plurality of instructions (see FIG.2, instruction register 2, which is a first storage shown storing executable code including a number of instructions);
b) a second storage to store a first parameter of the executable code (see column 3, lines 63-67, and column 4, lines 7-13.  A ROM storage stores reference data (Vref) that is indicative of the executable code);
c) a processor to execute the plurality of instructions of the executable code (see FIG.2, processor 4, or even unit 20, which is referred to as a microprocessor in column 8, lines 23-27); and
d) a monitoring component comprising hardware and monitoring instructions executable by the hardware (from FIG.3, the algorithm is necessarily performed by a combination of hardware and software.  Further, see column 7, lines 22-27, which refers to use of software by the monitoring unit) to:
d1) in response to execution of each respective instruction of a quantity of instructions of the plurality of instructions by the processor, update a second parameter based on the respective instruction (see FIG.2 and FIG.3, steps 38-44; upon starting the ,
d2) compare the first parameter and the second parameter (see FIG.3, steps 50-52), and
d3) control execution of further executable code by the processor based on the comparison (see column 10, lines 14-25.  If the comparison results in a mismatch, then further execution may be prevented, or some other action may be taken).
e) Naccache has not taught the second storage to store a further parameter comprising a predetermined number, wherein the quantity is the predetermined number in the further parameter.  However, Fischer has taught a monitor, which similarly verifies correct execution of a number of instructions in a sequence by specifying a number of instructions to check (see paragraph [0054]).  The examiner asserts that one of ordinary skill in the art would have recognized that one could simply substitute Fischer’s count for Naccache’s explicit comparison instruction within the monitored sequencer to obtain predictable results as the two are logically equivalent.  That is, from FIG.3, Naccache will execute X instructions before stopping when the second monitoring instruction is encountered at step 46.  With Fischer’s scheme, a parameter of X could be supplied up front and when a counter indicates X instructions have been encountered, this will trigger the comparison without the explicit comparison instruction included in the sequence.  As such, the end result is the same, i.e., a comparison will occur after X instructions.  The count also has the advantage of preventing multiple attempts of running the sequence to try to determine the correct second parameter (see paragraph [0063]).  The examiner notes that the predetermined number must be stored somewhere, and this somewhere constitute the second storage.  This could include in the ROM where the predetermine hash value is already stored, or the second storage to store a further parameter comprising a predetermined number, wherein the quantity is the predetermined number in the further parameter.
Referring to claim 2, Naccache, as modified, has taught the computing system of claim 1, wherein the first parameter is based on a function applied on the executable code, and the second parameter is based on the function applied on each respective instruction of the quantity of instructions (see column 9, line 65, to column 10, line 5.  That is, during preparation of the code, the instructions are hashed together one at a time to determine an overall Vref.  Then, during execution, instructions are hashed together one at a time to determine VHn.  Thus, the same hash function is used for both the first and second parameters).
Referring to claim 3, Naccache, as modified, has taught the computing system of claim 1, wherein the monitoring component is to control the execution of the further executable code by the processor based on the comparison by limiting functionality of the processor unit until a valid comparison of the first parameter and the second parameter (see column 10, lines 14-25, and column 13, lines 11-52.  Basically, when the sequence is incorrectly executed, functionality of the processor is limited in that it cannot be used to continue executing (e.g. the execution logic of the processor is effectively disabled) until the sequence is restarted and a valid hash is calculated.  This process will be repeated until the sequence is executed with failure too many times, at which point additional steps are required).
Referring to claim 4, Naccache, as modified, has taught the computing system of claim 1, wherein the first parameter comprises a digest of the executable code or of an expected behaviour of the executable code (see column 9, line 65, to column 10, line 5.  Vref is a digest (result of a hash function)).
Referring to claim 5, Naccache, as modified, has taught the computing system of claim 1, but has not taught wherein the second storage is internal to the processor.  Naccache has taught that the second storage includes a fixed memory (ROM), but not the location of the ROM.  However, integrating a ROM (second storage) into the processing unit (see relevant case law in MPEP 2144.04(V)(B)), and/or re-arranging ROM such that it exists inside of the processing unit (see relevant case law in MPEP 2144.04(VI)(C)), are considered routine expedients as opposed to patentable features, particularly absent a demonstration of criticality of the positioning of the second storage.  One of skill in the art would have recognized that the second storage could appear anywhere and the use thereof would be substantially the same.  If it were in the processor unit itself, latency of communications between the processing unit logic and ROM could be reduced.  For all of these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naccache such that the second storage is internal to the processor.
Referring to claim 6, Naccache, as modified, has taught the computing system of claim 5, wherein the first storage is external of the processor (see FIG.2, and note that first storage 2 is external to processor 4).
Referring to claim 7, Naccache, as modified, has taught the computing system of claim 1, wherein the computing system is to compute the first parameter based on the executable code and store the first parameter in the second storage (see column 9, line 65, to column 10, line 5.  Note that the computing system is not limited to that in FIG.2.  The computing system .
Referring to claim 8, Naccache has taught a computing system comprising:
a) a first storage to store executable code comprising a plurality of instructions (see FIG.2, instruction register 2, which is a first storage shown storing executable code including a number of instructions);
b) an integrated circuit comprising a processor to execute each of the plurality of instructions (FIG.2, processor 4, which is part of an integrated circuit);
c) a second storage to store a first parameter of the executable code (see column 3, lines 63-67, and column 4, lines 7-13.  A ROM storage stores reference data (Vref) that is indicative of the executable code); and
d) a monitoring component comprising hardware and monitoring instructions executable by the hardware (from FIG.3, the algorithm is necessarily performed by a combination of hardware and software.  Further, see column 7, lines 22-27, which refers to use of software by the monitoring unit) to:
d1) update a second parameter in response to an execution of each respective instruction of a quantity of instructions of the plurality of instructions by the processor (see FIG.2 and FIG.3, steps 38-44; upon starting the execution process for a given instruction, the given instruction and the current value of the second parameter (VHn-1) are hashed to update the second parameter to VHn-1),
d2) verify the executable code by comparing the first parameter and the updated second parameter (see FIG.3, steps 50-52), and
control an execution of the executable code by the processing unit based on the comparison (see column 10, lines 14-25.  If the comparison results in a mismatch, then further execution (of the overall executable code) may be prevented, or some other action may be taken).
e) Naccache has not taught the integrated circuit comprising the second storage.  However, integrating a ROM (second storage) as part of the integrated circuit (see relevant case law in MPEP 2144.04(V)(B)), and/or re-arranging the ROM such that it exists within the confines of the integrated circuit (see relevant case law in MPEP 2144.04(VI)(C)), are considered routine expedients as opposed to patentable features, particularly absent a demonstration of criticality of the positioning of the second storage.  One of skill in the art would have recognized that the second storage could appear anywhere and the use thereof would be substantially the same.  If it were formed as part of the integrated circuit itself, latency of communications between the ROM and other logic could be reduced.  For all of these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naccache such that the integrated circuit comprises the second storage.  For instance, the entire system 20 could be an integrated circuit and the ROM could be included therein so as to communicate the first parameter more quickly to the monitoring unit for comparison.
f) Naccache has not taught the second storage to store a further parameter comprising a predetermined number, wherein the quantity is the predetermined number in the further parameter.  However, Fischer has taught a monitor, which similarly verifies correct execution of a number of instructions in a sequence by specifying a number of instructions to check (see paragraph [0054]).  The examiner asserts that one of ordinary skill in the art would have recognized that one could simply substitute Fischer’s count for Naccache’s explicit comparison the second storage to store a further parameter comprising a predetermined number, wherein the quantity is the predetermined number in the further parameter.
Referring to claim 9, Naccache, as modified, has taught the computing system of claim 8, wherein the integrated circuit comprises the monitoring component (see column 9, lines 5-12.  However, even if this teaching didn’t exist, again note that any portion of FIG.2 may be part of a single integrated circuit.  This is obvious).
Claims 10-12 are respectively rejected for similar reasons as claims 2-4.
Referring to claim 13, Naccache has taught a method comprising:
a) accessing a storage that stores a predetermined digest of executable code, wherein the executable code comprises a plurality of instructions (see column 3, lines 63-67, column 4, ;
b) for each respective instruction of a quantity of instructions of the plurality of instructions, executing the respective instruction by a processor, and calculating an updated digest for the quantity of instructions based on the respective instruction and a previous digest (see FIG.3, steps 36-46.  For each instruction n, a digest VHn is calculated in step 40 based on a previous digest VHn-1 and the instruction Vinst.n.  The instruction is executed in step 44);
c) comparing the updated digest to the predetermined digest (see FIG.3, step 50, which compares the updated digest VHn to predetermined digest Vref (see column 9, line 65, to column 10, line 5)); and
d) managing an execution of further instructions by the processor in response to the comparison (see FIG.3, steps 52-56.  If at step 52, a match is detected as a result of the comparison, further execution is allowed by returning to step 30.  If a mismatch is detected, action is taken, and this could include preventing further execution (column 10, lines 14-25)).
e) Naccache has not taught the storage that stores a parameter comprising a predetermined number, wherein the quantity is the predetermined number in the parameter.  However, Fischer has taught a monitor, which similarly verifies correct execution of a number of instructions in a sequence by specifying a number of instructions to check (see paragraph [0054]).  The examiner asserts that one of ordinary skill in the art would have recognized that one could simply substitute Fischer’s count for Naccache’s explicit comparison instruction within the monitored sequencer to obtain predictable results as the two are logically equivalent.  That is, from FIG.3, Naccache will execute X instructions before stopping when the second the storage that stores a parameter comprising a predetermined number, wherein the quantity is the predetermined number in the parameter.
Referring to claim 14, Naccache, as modified, has taught the method of claim 13, wherein managing the execution of the further instructions in response to the comparison comprises one of: preventing execution of the further instructions in response to an invalid comparison of the updated digest and the predetermined digest (again, see column 10, lines 14-25); and restricting capabilities of the plurality of instructions and the further instructions until a valid comparison of the updated digest and the predetermined digest.
Referring to claim 15, Naccache, as modified, has taught the method of claim 13, comprising calculating the predetermined digest based on a hash function applied to the plurality of instructions, wherein the calculating of the updated digest comprises applying the hash function to the respective instruction (again, see column 9, line 65, to column 10, .
Referring to claim 16, Naccache, as modified, has taught the computing system of claim 2, wherein the function is a hash function, the first parameter comprises a first hash value, and the second parameter comprises a second hash value (see column 9, line 65, to column 10, line 5, and FIG.3, step 40).
Referring to claim 17, Naccache, as modified, has taught the computing system of claim 1, wherein the monitoring instructions are executable by the hardware to compare the first parameter and the second parameter after the quantity of instructions has been executed, and the second parameter has been updated based on the quantity of instructions (see column 9, lines 51-60.  The comparison occurs with instruction n+1 in FIG.2.  This instruction is loaded into monitoring unit 22 when instruction n is executed.  The quantity of instructions includes instructions 0 to n in FIG.2.  As such, it is after instructions 0 to n are executed that the comparison will be performed).
Claims 19-20 are respectively rejected for similar reasons as claims 2 and 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naccache in view of Fischer and the examiner’s taking of Official Notice.
Referring to claim 18, Naccache, as modified, has taught the computing system of claim 1, but has not taught wherein each respective instruction of the quantity of instructions is to alter registers.  Instead, FIGs.1-2 of Naccache merely show genetic instructions (Inst.).  However, it is well known for many different types of instructions to alter registers.  This allows each respective instruction of the quantity of instructions is to alter registers.

Response to Arguments
On pages 13-14 of applicant’s response, applicant argues that Naccache has not taught the further parameter, wherein the quantity is the predetermined number in the further parameter.
The examiner agrees.  However, after further search, the examiner asserts that this is obvious in view of Fischer.

On page 15 of applicant’s response, applicant again argues that Booth has not taught the further parameter, wherein the quantity is the predetermined number in the further parameter.
The examiner agrees.  While the examiner believes it may also be obvious to modify Booth in view of Fischer, the examiner has withdrawn the rejection of Booth based on all amendments due to time constraints and similarity to Naccache.  However, this is not to be taken as an indication that the claims are allowable over Booth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183